By the Court.

Benning, J.,
delivering the opinion.
Does the bequest make the clothes of the children a charge on the rail road stock ? The court below held that it does not, but we think that it does.
A child, to be educated, has to be clothed. And it is a general principle, that a grant of the end is a grant of the means. According, then, to this principle, the bequest of an education to the children was a bequest to them of their clothes during the period of their education.
This view is favored by the large amount of the property which is charged with their education. ' The dividends alone on eighty shares of stock, if well managed, will, probably, the tender years of the children considered, be sufficient to give them a classical education, including the expense of board and clothing.
A child to be educated, has not only to be clothed, but also to be supported — to be boarded.
According, then, to the principle aforesaid, the grant of an education is the grant of board and clothes, as things inclusive in the grant of an education. And the grant in *371the present case was of an education. The stock was set apart “forthe purpose of educating” the children. True, there followed immediately afterwards, the mention of board and education. “I” “direct that they be boarded and educated.” But the mention of board, whilst it may perhaps serve to show that the testator thought board not included in education, can hardly serve to show that he also thought clothes not intended in it. And the failure to mention clothes, while mentioning board, may give color to an argument, that he omitted clothes, because he thought them included in education, and therefore thought their mention unnecessary.
We think, then, that the clothes of the children, during the period of their education, were a charge on the rail road stock.
In North Carolina a similar view on the question is entertained. — See Busby’s Eq., 148; 1 Dev. & Bat. Law, 397-399; 2 do. Eq., same case; 6 Iredell’s Eq., 3, 2d 23.
Judgment reversed.